DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 16/878,138 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
For the case of the claims in the instant application, that second presumption above stands unrebutted and the claims have been found not to invoke 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph accordingly.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,829,614, hereinafter ‘614.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of reference anticipate independent claims of the instant application.  For a more detailed mapping of the correspondence between limitations see the following table(s) below.  The conflicting claims are not patentably distinct, and from each other for the following reasons:
•	Instant claim(s) 1/9/10/16 and claim(s) 3/8/12 of reference ‘614 recite common subject matter;
•	Whereby instant claims, which recite the open ended transitional phrase “comprising”, do not preclude the/any additional elements recited by claim(s) of reference;
•	Whereby the elements of claim 1 are fully anticipated by patent claim 3, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 
•	Elements of instant claim(s) otherwise not present explicitly in corresponding reference claim(s) identified below, correspond to interpretations under plain meaning definitions (wherein the plurality of optical sensor elements is configured to receive light transmitted through one aperture of the plurality of apertures) and/or explicitly disclosed obvious variants/alternatives thereto as identified in the corresponding Specification of the reference application, and accordingly serve in permissible interpretation of claims of reference serving as grounds of provisional nonstatutory double patenting, with instant claims unpatentable over the reference claims, in view of obvious modifications/alternatives thereto known and/or otherwise “wherein the plurality of optical sensor elements is configured to receive light transmitted through one aperture of the plurality of apertures” does not place any requirement that more than one element receive(s) light thru the same aperture, nor that all elements receive light through only one aperture of the plurality.  Instead, the limitation only requires that the plurality of sensor elements generally (at least one element thereof reads) receives light transmitted through at least one aperture of the plurality of apertures.  See e.g. claim 3 of ‘614 “and the plurality of optical sensing elements receive light reflected from a sensing region and transmitted through an aperture of the array of apertures”.
•	References of record as identified in the art rejections that follow, further evidence the obvious nature of elements otherwise explicitly claimed in ‘614 for certain dependent claim combination(s)/claim dependency structures not otherwise explicitly claimed - e.g. claim 8 not inheriting the limitations of claim(s) 3 or 11, however the limitations of claims 3 and 11 each corresponding to instant dependent claims, (Double Patenting rejections requiring a single claim of reference and any obvious modifications thereto).  In other words, each of the modifications to Immega as identified below in view of the motivations presented therein, equally apply to claim(s) of reference, in view of those same motivations as provided below.  Instant claim 1/9/10/16 for example may be rejected as being anticipated by reference claim 3 (or 12), or alternatively rejected in view of reference claim 8 (or 11) modified to include that final limitation of claim 1/9/10/16.  See corresponding tables below.  Immega et al. (US 5,726,443) provides disclosure/motivation for a “plurality of optical sensor elements configured to receive light transmitted through one aperture of the plurality of apertures” , see e.g. Figures 1-7, 11-13, 15, 17, 20 and col 2-3, enabling the capture of a more accurate object representation obtained at a desired depth of focus based on various collimating pathway configurations complementing the capture of desired illumination (e.g. blocking cross-illumination and providing a high pixel density for a viewed print/scene).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify claim(s) of reference such that the plurality of optical sensor elements/image sensor array is further configured to receive light transmitted through one aperture of the plurality of apertures, as taught/suggested by Immega, the motivation as similarly taught/suggested therein that such a detector/collimating pathway relationship enables the capture of a print image further characterized by a desired pixel density and/or depth of focus with a reasonable expectation of success while facilitating the maintenance of a low/thin device profile.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify claim(s) of reference in view of those secondary references/teachings as presented in the rejections as presented below.

Instant Claim(s)
Claims of Reference Patent 9,829,614
Claim 1/9
A fingerprint sensor, comprising:
Claim 3 inheriting limitations of claim 1
An optical fingerprint sensor, comprising:
a plurality of optical sensor elements;
an image sensor array;
a collimator filter disposed above the plurality of optical sensor elements, the collimator filter having a plurality of apertures; and
a collimator filter layer disposed above the image sensor array, the collimator filter layer having an array of apertures, wherein a ratio of a height of the apertures to a diameter of the apertures is between 3:1 and 100:1; and
a display disposed above the collimator filter, wherein the display is a fingerprint
imaging light source;
an illumination layer disposed above the collimator layer, wherein the illumination layer comprises a display, the display being a light source for fingerprint imaging.

wherein the image sensor array includes a plurality of optical sensing elements, and the plurality of optical sensing elements receive light reflected from a sensing region and transmitted through an aperture of the array of apertures.

	
Instant Claim(s)
Claims of Reference Patent 9,829,614
Claim 10
A mobile device, comprising:
Claim 8
An optical fingerprint sensor, comprising:
a plurality of optical sensor elements;
an image sensor array;
a collimator filter disposed above the plurality of optical sensor elements, having plurality of apertures and a top surface that is a reflecting layer; and
a collimator filter layer disposed above the image sensor array, the collimator filter layer having an array of apertures, wherein a ratio of a height of the apertures to a diameter of the apertures is between 3:1 and 100:1; and wherein the collimator filter layer includes a top surface having a reflecting layer (intervening claim 6);
a display disposed above the collimator filter;
an illumination layer disposed above the collimator layer, wherein the illumination layer comprises a display, the display being a light source for fingerprint imaging.
wherein the plurality of optical sensor elements is configured to receive light transmitted through one aperture of the plurality of apertures.
See Bullet 4 above in addition to ODP bullet 5 above re e.g. Immega (US 5,726,443)

	
Instant Claim(s)
Claims of Reference Patent 9,829,614
Claim 16

Claim 8


an image sensor array;
a collimator filter disposed above the plurality of optical sensor elements, having plurality of apertures; and
a collimator filter layer disposed above the image sensor array, the collimator filter layer having an array of apertures, wherein a ratio of a height of the apertures to a diameter of the apertures is between 3:1 and 100:1; and wherein the collimator filter layer includes a top surface having a reflecting layer (intervening claim 6);
a blocking layer disposed above the collimator filter and being configured to at least partially permit transmission of non-visible light, and to at least partially block transmission of visible light;
a blocking layer disposed above the collimator filter layer, the blocking layer configured to permit transmission of non-visible light from the illumination layer and block transmission of visible light (intervening claim 5);
wherein the plurality of optical sensor elements is configured to receive light transmitted through one aperture of the plurality of apertures.
See Bullet 4 above in addition to ODP bullet 5 above re e.g. Immega (US 5,726,443)

	
Dependent claims 2-9, 11-15 and 17-20 of the instant application are similarly rejected on the grounds of nonstatutory double patenting as being unpatentable over the reference claims identified in U.S. Patent No. 9,829,614, as claims of reference anticipate corresponding instant claims as illustrated in the table below (direct correspondence), in further view of Obviousness type Double Patenting considerations as identified in bullets 4 and 5 above in further view of corresponding modifications/motivation as presented in the rejections that follow.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the claims of reference in the manner(s) discussed below in view of the corresponding motivation(s) presented therewith.  Accordingly, all claims of the instant application are rejected 

Instant application
Claims of Reference 
Claim 2
Claim 11 (not including the limitations of claim 3) in view of ODP bullet 5
Claim 3
Claims 5 and 15 in view of ODP bullet 5, see also Immega Konno et al. (US 2008/0317303) and Powell (US 2011/0122071) disclosures/motivation identified in the rejections that follow
Claim 4
Claim 8 inheriting the limitations of claim 5
Claim 5
Claim 8 inheriting the limitations of claim 5, see also claim 15
Claim 6
Claim 3 or Claim 8, both claiming that ‘image sensor array’
Claim 7
Claims 5 and 15 in view of ODP bullet 5 above, and Blocking layer 214 corresponding to permissible interpretation of an interference layer in view of col 7 lines 45-65 and Bullet 4 above
Claim 8
Claim 10, 13 in view of ODP bullet 5 and in further view of Barrows (US 2011/0026141) as identified below in the rejection of claim 8 below
Claim 11
See limitations of 1 and 12 as inherited by e.g. Claims 3, 5, 8 and 15
Claim 12/14
Claims 5 and 15 in view of ODP bullet 5, see also Immega, Konno et al. (US 2008/0317303) and Powell (US 2011/0122071)
Claim 13
Claim 11 in view of ODP bullet 5 further modified to comprise reflecting layer see Yin et al. (US 2012/0106200) and Immega col 12, lines 5-10
Claim 15
Claim 8 inheriting limitations of claim 6 reflecting layer
Claim 17
Claim 8 (inheriting claim 6 limitations)
Claim 18
Claim 8 (inheriting claim 7 limitations)
Claim 19
Claim 11 (not including the limitations of claim 3) in view of ODP bullet 5, in further view of blocking layer see Konno et al. (US 2008/0317303) and Powell  (US 2011/0122071)
Claim 20
Claim 8

	

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1, 6-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Immega et al. (US 5,726,443), in view of Konno et al. (US 2008/0317303).

As to claim 1, Immega discloses a fingerprint sensor, comprising:
a plurality of optical sensor elements (col 3, line 35, “This detector may comprise a linear or area sensor surface with light sensor regions on the sensor surface which may be in the form of a plurality of discrete light receptor sensors to generate an array of pixels. Or this detector may be in the form of any other linear or area light detector system that generates signals corresponding to the location of light, and preferably the intensity of light, arriving at the sensor surface” col 3, lines 35-40, col 5, lines 5-25, Fig. 2 array of sensors 1 further described in col 15, lines 6-12);
a collimator filter disposed above the plurality of optical sensor elements, the collimator filter having a plurality of apertures (Figures 1, 3, 5, 6, 11, 18, 20, layer/collimator 3, col 4 lines 7-11, “It is preferable that the light transmitting pathways (or the multi-plate equivalents) have an aspect ratio (that is a ratio of length to width) that exceeds 3:1, preferably between 10:1 and 20:1 or more”, and col 10, line 25 “For holes with an aspect ratio of 15 to 1, the corresponding length of the light pathway would then be 300 microns”); and
Immega suggests a display disposed above the collimator filter (see Fig. 3, 34 disposed above collimator 3), wherein the display is a fingerprint imaging light source (Fig. 3, see also LCD disclosure with reference to Fig. 6A, col 16, lines 1-20 in further view of for example Fig. 4 wherein source 35 is illustrated as being offset from that portion of collimator 3 above 1 (see pathways 34b and 36 of Fig. 4), source 34 of Fig. 3 i.e. that electroluminescent panel 34 formed at the top layer of/above mask 3 as illustrated in Fig. 3, “A further option is to provide illumination off the upper surface of the mask itself. This may be obtained by coating the top surface of the mask with an electro luminescent panel so as to provide a light-emitting panel”); 
Immega fails to explicitly disclose the LCD therein as a light source, and similarly, fails to explicitly disclose electro-luminescent panel 34 of Fig. 3, as a ‘display’, however Examiner understands 34 to be operable as such.  As identified above, Immega teaches/suggests the collimator positioned in the manner as required by the claim, so as to receive light from a display that is a light source for fingerprint imaging.  Immega col 7, lines 1-10 further discloses that electro-luminescent panel therein – similar in nature to electroluminescent display layers.  Examiner also notes the manner in which light sources not explicitly identified as a display/display components (sources 33/33a/34/35/41/42/59/12/12a) do not preclude the use of a display layer as a light source (see Fig. 3 for example).
Konno evidences the obvious nature of a fingerprint sensor 101 wherein display elements are used as a light source (Figures 3 and 8, further disclosed in [0078] and [0105], wherein source units 111 (comprising 128) of display layer 132 illuminate finger 129, via rays 130-1 and 130-2, as detected by detectors 113 after passing through a collimator (light blocking means [0042]) that is layer 125 in conjunction with layer 126, [0078] “Each light source unit 111 has a structure in which a light-emitting element 128 is held between two transparent electrodes 123-1, 123-2. This embodiment represents the light-emitting element 128 formed of an organic EL material, and shows only one example of the embodiment to which the invention is not limited. The light-emitting element 128 may alternatively be formed of, for example, the inorganic EL material. Further, the light-emitting element 128 may be realized by the plasma light-emitting element, the field emission display element, the light-emitting diode or the liquid crystal combined with a backlight. In still other possible examples of the method for realizing the light-emitting element 128, the light is emitted by being led like in the backlight for the liquid crystal display or the light is led with an optical fiber”, see also collimator layer 136 of [0104]-[0105] comprising light blocking plates 143 as illustrated in Fig. 8).  Konno further discloses [0033] the manner in which detection elements 113 can be used for measuring and 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Immega such that 34 therein is a component of a display and/or the LCD therein is a source for fingerprint imaging, as taught/suggested by Konno, such that the wherein the display and fingerprint imaging light source are one in the same, the motivation as suggested therein [0010] that such a display source ensures sufficient illumination for the capture of a quality print image, while avoiding the power consumption associated with the use of an excessive/unrequired amount of illumination. 
Immega further teaches/suggests the sensor wherein the plurality of optical sensor elements is configured to receive light transmitted through one aperture of the plurality of apertures (Figures 1, 3, 5, 6, 11, 18, 20, illustrating light passing through/along light paths/apertures of layer/collimator/mask 3, col 15 line 35 “The illuminating light pathways 34 may interpenetrate or be interleaved with the light receiving pathways 36 that provide each sensor 1 with illumination” - see also those interpretation notes above e.g. no requirement that more than one element receive(s) light thru the same aperture, nor any requirement that all elements receive light through only one aperture of the plurality).

As to claim 6, Immega in view of Konno teaches/suggests the sensor of claim 1.
Immega in view of Konno further teaches/suggests the sensor wherein the plurality of optical sensor elements is disposed in an image sensor array in contact with the collimator Immega Figures 1, 3, 5, 6, 11, 18, 20 illustrating 2a/sensors 1 in contact with collimator/mask 3).

As to claim 7, Immega in view of Konno teaches/suggests the sensor of claim 1.
Immega in view of Konno further teaches/suggests the sensor wherein the collimator filter comprises an interference filter (Figures 4, 12 (in view of angled pathways 21, 22 and 23), Fig. 13, 15 and 16, col 3 lines 65 “the occluding shadow mask has a very narrow numeric aperture and absorbs off-angle light.”, col 8 lines 30-45, col 11 lines 40-45, col 18 lines 10-15, col 19 lines 10-21 etc.; Examiner notes permissible interpretation for an ‘interference filter’ requires minimally the blocking of light at one or more certain angles (“stray” light) – see Applicant’s Specification [0057], in addition to [0044], and that disclosure identified in the rejection of e.g. claim 5).

As to claim 9, this claim is directed to a mobile device comprising the fingerprint sensor of Claim 1, requiring no additional structure (particularly under an interpretation wherein the device of Immega is portable/mobile and therefore reads on a mobile device) and may be rejected accordingly.  Konno further teaches/suggests mobile phone 166 with a finger biometric authentication function.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Immega in view of Konno such that fingerprint sensor therein is incorporated into a mobile device as taught/suggested by Konno, the motivation as similarly suggested therein that incorporating such a biometric/fingerprint authentication device therein may serve to provide a more secure access to one or more applications and/or the mobile device itself.

claim 10, Immega discloses a fingerprint sensor, comprising:
a plurality of optical sensor elements (col 3, line 35, “This detector may comprise a linear or area sensor surface with light sensor regions on the sensor surface which may be in the form of a plurality of discrete light receptor sensors to generate an array of pixels. Or this detector may be in the form of any other linear or area light detector system that generates signals corresponding to the location of light, and preferably the intensity of light, arriving at the sensor surface” col 3, lines 35-40, col 5, lines 5-25, Fig. 2 array of sensors 1 further described in col 15, lines 6-12);
a collimator filter disposed above the plurality of optical sensor elements, having a plurality of apertures (Figures 1, 3, 5, 6, 11, 18, 20, layer/collimator 3, col 4 lines 7-11, “It is preferable that the light transmitting pathways (or the multi-plate equivalents) have an aspect ratio (that is a ratio of length to width) that exceeds 3:1, preferably between 10:1 and 20:1 or more”, and col 10, line 25 “For holes with an aspect ratio of 15 to 1, the corresponding length of the light pathway would then be 300 microns”) and a top surface that is a reflecting layer (col 12, lines 5-10 “subsequent light-blocking layers of virtually zero thickness may be employed. Such subsequent layers or occluding sheets can, therefore, be in the form of thin films deposited on transparent spacers using, for example, standard photo-lithographic techniques” in view of layer 31 under the interpretation that collimator layer 3 further comprises 31, and that internal reflection that occurs therein, light guide/layer 31 in view of col 7 lines 1-5, and col 15, line 15 “distribute the light through internal reflection”, Fig. 3, light as per 37, traveling towards finger 24 and sensing surface 32, col 15, lines 15-20 “Some of this light 37 will be scattered to illuminate the finger 24 and be viewed by the sensors 1”);  Examiner notes that Immega at the minimum suggests a top layer of mask 3 that reflects light, in view of col 12 and in view generally of the manner in which light not passing through holes 4, is not absorbed entirely, and therefore reflected at least in part.  Immega further suggests such a layer in view of 
Immega further suggests a display disposed above the collimator filter (see Fig. 3, 34 disposed above collimator 3, see also LCD disclosure with reference to Fig. 6A, col 16, lines 1-20 in further view of for example Fig. 4 wherein source 35 is illustrated as being offset from that portion of collimator 3 above 1 (see pathways 34b and 36 of Fig. 4), source 34 of Fig. 3 i.e. that electroluminescent panel 34 formed at the top layer of/above mask 3 as illustrated in Fig. 3, “A further option is to provide illumination off the upper surface of the mask itself. This may be obtained by coating the top surface of the mask with an electro luminescent panel so as to provide a light-emitting panel”); 
Immega fails to explicitly disclose the LCD therein as a light source, and similarly, fails to explicitly disclose electro-luminescent panel 34 of Fig. 3, as a ‘display’, however Examiner understands 34 to be operable as such.  As identified above, Immega teaches/suggests the collimator positioned in the manner as required by the claim, so as to receive light from a display that is a light source for fingerprint imaging.  Immega col 7, lines 1-10 further discloses that electro-luminescent panel therein – similar in nature to electroluminescent display layers.  Examiner also notes the manner in which light sources not explicitly identified as a display/display components (sources 33/33a/34/35/41/42/59/12/12a) do not preclude the use of a display layer as a light source (see Fig. 3 for example).
Konno evidences the obvious nature of a fingerprint sensor 101 wherein display elements are used as a light source (Figures 3 and 8, further disclosed in [0078] and [0105], wherein source units 111 (comprising 128) of display layer 132 illuminate finger 129, via rays 130-1 and 130-2, as detected by detectors 113 after passing through a collimator (light blocking means [0042]) that is layer 125 in conjunction with layer 126, [0078] “Each light source unit 111 has a structure in which a light-emitting element 128 is held between two transparent electrodes 123-1, 123-2. This embodiment represents the light-emitting element 128 formed of an organic EL material, and shows only one example of the embodiment to which the invention is not limited. The light-emitting element 128 may alternatively be formed of, for example, the inorganic EL material. Further, the light-emitting element 128 may be realized by the plasma light-emitting element, the field emission display element, the light-emitting diode or the liquid crystal combined with a backlight. In still other possible examples of the method for realizing the light-emitting element 128, the light is emitted by being led like in the backlight for the liquid crystal display or the light is led with an optical fiber”, see also collimator layer 136 of [0104]-[0105] comprising light blocking plates 143 as illustrated in Fig. 8).  Konno further discloses [0033] the manner in which detection elements 113 can be used for measuring and subsequently adjusting display intensity in accordance with external light and applications associated with 101 as a whole, ensuring the most appropriate amount of light is used, and the manner in which the use of display components as illumination for subsequent authentication increases the functional nature of the device without adversely affecting compactness and general appearance ([0158]).  Examiner also notes the analogous nature of elements 128 of Konno in view of [0078], and that electro-luminescent panel 34 of Immega Fig. 3.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Immega such that 34 therein is a component of a display and/or the LCD therein is a source for fingerprint imaging, as taught/suggested by Konno, such that the wherein the display and fingerprint imaging light source are one in the same, the motivation as suggested therein [0010] that such a display source ensures sufficient illumination for the capture of a quality print image, while avoiding the power consumption associated with the use of an excessive/unrequired amount of illumination. 
Immega further teaches/suggests the sensor wherein the plurality of optical sensor elements is configured to receive light transmitted through one aperture of the plurality of apertures (Figures 1, 3, 5, 6, 11, 18, 20, illustrating light passing through/along light paths/apertures of layer/collimator/mask 3, col 15 line 35 “The illuminating light pathways 34 may interpenetrate or be interleaved with the light receiving pathways 36 that provide each sensor 1 with illumination” - see also those interpretation notes above e.g. no requirement that more than one element receive(s) light thru the same aperture, nor any requirement that all elements receive light through only one aperture of the plurality).

As to claim 11, Immega in view of Konno teaches/suggests the sensor of claim 10.
Immega in view of Konno further teaches/suggests the sensor wherein the display is a fingerprint imaging light source (Konno Figures 3 and 8, further disclosed in [0078] and [0105], wherein source units 111 (comprising 128) of display layer 132 illuminate finger 129, via rays 130-1 and 130-2, as detected by detectors 113 after passing through a collimator (light blocking means [0042]) that is layer 125 in conjunction with layer 126, as identified above for the case of claim 10 in view of that motivation provided therein).


2.	Claims 3-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Immega et al. (US 5,726,443), in view of Konno et al. (US 2008/0317303) and Yin et al. (US 2012/0106200).

As to claim 3, Immega in view of Konno teaches/suggests the sensor of claim 1.
Immega in view of Konno fails to explicitly disclose wherein the collimator filter has a roughened top surface.
Yin teaches/suggests reflecting layers/light guides 120/220 as illustrated in Figures 8 and 9, comprising a multifaceted surface 130/230 disclosed further in [0075] “The light guide 220 can include a plurality of facets 230 having reflective surfaces for light turning. Part or all of the surfaces of the facets 230 may be coated with a reflective film, e.g., a metal film, or light turning may occur by total internal reflection” and wherein [0075] “the facets 230 may have a roughened surface. The roughened surface can be advantageous for scattering light and also to improve the uniformity of reflected light across the light guide 220”.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Immega in view of Konno such that the reflecting layer 31 comprises a roughened surface (thereby constituting a roughened top surface of a collimator filter) as taught/suggested by Yin, the motivation as similarly suggested therein [0075] that such a surface aids in the scattering of light and improves the uniformity of reflected light across the guide and within the device. 

As to claim 4, Immega in view of Konno and Yin teaches/suggests the sensor of claim 3.
Immega in view of Konno and Yin further teaches/suggests the sensor wherein the roughened top surface is multifaceted and covered with a metal (Yin [0075] metalized via reflective metal film).

As to claim 15, this claim is the mobile device claim comprising limitations corresponding to device claim 4 above, and is rejected accordingly in view of corresponding .


3.	Claims 5, 12, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Immega et al. (US 5,726,443), in view of Konno et al. (US 2008/0317303) and Powell (US 2011/0122071).

As to claim 5, Immega in view of Konno teaches/suggests the sensor of claim 1.
Immega fails to explicitly disclose the sensor further comprising a blocking layer disposed above the collimator filter, the blocking layer being configured to at least partially permit transmission of non-visible light, and to at least partially block transmission of visible light.  Immega teaches a collimator layer potentially comprising a plurality of layers of variable construction/configuration as to block/redirect light, but fails to explicitly disclose a blocking layer as claimed, wherein visible light transmission is blocked.  Immega further discloses color filters 15.
Konno however teaches blocking/optical filter 157, as illustrated in Fig. 16, disposed above 125 (which comprises collimating element 143 as illustrated in Fig. 8), as disclosed in [0144] “optical filter 157 selectively transmits, out of the light from the light source units 111, only the light of a wavelength required for the imaging operation. In this structure, only the light required for the imaging operation can be led to the detection elements 113. The light of the remaining wavelength can be shut off, and therefore, the contrast resolution is improved”.  Konno continues to disclose in [0148] “Such an optical filter may be a cold mirror as long as the near infrared light is used for imaging. This cold mirror can be implemented using, for example, a dielectric multilayer film. In similar fashion, the light-blocking layer 126 reflects the light having the wavelength of the display light-emitting units 154, 155, 156”.  See also [0166] “wherein an optical filter transparent to the imaging light and opaque to at least part of the visible light is arranged between the display light source units and the detection elements”.
Powell teaches/suggests a sensor further comprising a blocking layer disposed above sensor pixels, the blocking layer configured to permit transmission of non-visible light from the illumination layer and block transmission of visible light (angularly-selective layer 126/222/718/822/906 (itself serving as a collimator) in view of Fig. 4 and [0031-0034], particularly [0033] “reflecting one or more visible wavelengths of ambient and/or projected light toward the display screen”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Immega in view of Konno such that the sensor comprises a blocking layer disposed above (or part thereof see note for claim 21 above) the collimator filter layer of Immega in view of Konno, the blocking layer configured to permit transmission of non-visible light from the illumination layer and block transmission of visible light as suggested in Konno and Powell, the motivation being as suggested by Powell [0041] and Konno, that such a blocking layer may serve to mitigate any lighting effects negatively impacting image sensor elements and thereby increasing their effectiveness and print image quality – especially in view of the nature of said lighting sensors in their permissible/alternate embodiments (see Immega col 5 lines 20-25 and col 4 lines 30-33 with that disclosure related to infrared light/sensors).

As to claim 12, this claim is the mobile device claim comprising limitations corresponding to device claim 5 above, and is rejected accordingly in view of corresponding disclosure as identified in Immega, Konno and Powell, in further view of that modification/motivation as presented above for the case of claim 5.

As to claim 14, this claim is the mobile device claim comprising the limitations of claim 12 less those limitations of intervening claim 11, and is rejected accordingly in view of corresponding disclosure identified in the rejection of claim 12 above.

As to claim 16, this claim is a sensor/device claim comprising the limitations of claim(s) 5/10 and is rejected accordingly in view of corresponding disclosure identified in the rejection of claim 5/10 above.

As to claim 17, Immega in view of Konno and Powell teaches/suggests the fingerprint sensor of claim 16.  
Immega further suggests the sensor wherein the collimator filter layer includes a top surface having a reflecting layer (col 12, lines 5-10 “subsequent light-blocking layers of virtually zero thickness may be employed. Such subsequent layers or occluding sheets can, therefore, be in the form of thin films deposited on transparent spacers using, for example, standard photo-lithographic techniques” in view of layer 31 under the interpretation that collimator layer 3 further comprises 31, and that internal reflection that occurs therein).  Examiner notes that Immega at the minimum suggests a top layer of mask 3 that reflects light, in view of col 12 and in view generally of the manner in which light not passing through holes 4, is not absorbed entirely, and therefore reflected at least in part.  Immega further suggests such a layer in view of the manner in which layer 31 may be incorporated into said mask, much the way 34 is, in view of the purpose for said layers as a means for further illuminating finger 24.  Examiner additionally notes, it appears permissible to interpret the upper most layer of a multi-layered collimator component, as both a layer disposed above said collimator component, and as a part of said collimator component itself.


4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Immega et al. (US 5,726,443), in view of Konno et al. (US 2008/0317303) and Barrows (US 2011/0026141).

As to claim 8, Immega in view of Konno teaches/suggests the sensor of claim 1.
Immega in view of Konno fails to explicitly disclose the sensor wherein a pitch of the plurality of optical sensor elements is smaller than a pitch of the plurality of apertures of the collimator filter.  Immega does however suggest e.g. col 12 lines 40-45 the manner in which various aspect ratios and pathway density (to include pitch as a distance between elements/features/pathways), may serve to enable a desired spatial resolution for fingerprint sensing/imaging (thereby enabling the capture of desired fingerprint features at a depth of focus).
Barrows evidences the obvious nature of an image sensor array and collimator/mask layer combination wherein a pitch of a plurality of optical sensor elements is smaller than a pitch of a plurality of apertures of a collimator filter (Fig. 6B, collimator/mask 605 and pitch of 606 greater than that of sensor 613, [0083-0085], [0086] “Each of the lines of grid 751 is separated by a distance equal to a multiple (e.g., integer multiple) of the pitch between pixels on the image sensor 609. This integer multiple may be a number such as 20 pixels, 32 pixels, or another integer depending on the specific implementation. For example, if the pixel pitch is 10 microns, the lines of grid 751 may be 200 microns, 320 microns, or another multiple of 10 microns apart”).  Barrows further suggests the manner in which such a pitch relationship ensures the capture of sub-images as desired and enabling an overall image resolution meeting requirements/suitable for applications involving the sensor device.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Immega such that a pitch of the plurality of optical sensor elements is smaller than a pitch of the plurality of apertures of the collimator filter as taught/suggested by Barrows, the motivation as similarly suggested therein that such a pitch configuration enables an overall print capture resolution facilitating for example a more accurate authentication based thereon.


5.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Immega et al. (US 5,726,443), in view of Konno et al. (US 2008/0317303), Powell (US 2011/0122071) and Yin et al. (US 2012/0106200).

As to claim 18, Immega in view of Konno and Powell teaches/suggests the sensor of claim 17.
Immega in view of Konno fails to explicitly disclose the reflecting layer taught/suggested therein as being multifaceted.
Yin evidences the obvious nature of reflecting layers/light guides 120/220 as illustrated in Figures 8 and 9, comprising a multifaceted surface 130/230 disclosed further in [0075] “The light guide 220 can include a plurality of facets 230 having reflective surfaces for light turning. Part or all of the surfaces of the facets 230 may be coated with a reflective film, e.g., a metal film, or light turning may occur by total internal reflection” and wherein [0075] “the facets 230 may have a roughened surface. The roughened surface can be advantageous for scattering light and also to improve the uniformity of reflected light across the light guide 220”.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Immega in view of Konno and Powell such that the reflecting layer 31 comprises a roughened surface (thereby constituting a roughened top surface of a collimator filter) as taught/suggested by Yin, the motivation as similarly suggested therein [0075] that such a surface aids in the scattering of light and improves the uniformity of reflected light across the guide and within the device. 


Allowable Subject Matter
	Claims 2, 13, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  See also the Double Patenting rejection above as claims of reference fully anticipate and/or serve in ODP type Double Patenting rejection(s) to all of instant claims 1-20.  Regarding the limitations of claim(s) 2/13/19, References of record fail to serve in any combination and/or obvious modification to Immega (and references of record generally) as required to teach/suggest the claimed sensor wherein the sidewalls of the apertures comprise grooves.  Immega col 4 lines 20-25 at best discloses “inter-pathway surfaces that block cross-illumination at their surfaces”.  See also those reasons as identified in the Notice of Allowance mailed 2/19/2020 for Application 15/823,457 now US 10,705,272.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669